DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response to the restriction requirement filed on January 28, 2022, has been received and entered.  Claim 10 has been amended, claims 11-19 have been cancelled, and claims 20-28 have been newly added.  Claims 1-10 and 20-28 are pending in this instant application.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-10 and 20 drawn to an artificial cartilage material comprising a triple-network hydrogel in the reply filed on January 28, 2022 is acknowledged.  Newly added claims 21-28 are not so linked to form a single general inventive concept under PCT Rule 13.1.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Myung et al. (Patent No. US 8,679,190; Date of Patent: Mar. 25, 2015.  Myung discloses a dual network hydrogel comprising a crosslinked polymer (abstract) that acts as a artificial cartilage material (column 2 lines 60-67), wherein the weight ratio of the first network to second network is in a range from 10:1 to about 1:10. (column 21 lines 51-57); wherein the dual networks comprises a triple network hydrogel (fig 27 A column 9 line 65 through column 10 line 6having a tensile straight  of 12 MPa and a tensile modules of 12 
	Accordingly, claims 21-28 are withdrawn from consideration.
Claims 1-10 and 20 are under consideration.
The election restriction requirement is deemed proper and made final.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of United States Provisional Patent Application Serial No. 62/582,505 filed November 7, 2017; the United States Provisional Patent Application Serial No. 62/699,991 filed on July 18, 2018; and PCT Application Serial No.: US18/58563; filed on November 7, 2018.
Claim Objections
	Claim 8 objected to because of the following informalities:  Claim 8 contains a misspelling in “polfacrylamide-methyl”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Myung et al. (Patent No. US 8,679,190; Date of Patent: Mar. 25, 2015) and Osada et al. (Pub. No.: US2008/0119930; Pub. Date: May 22, 2008). 

	The claims recite an artificial cartilage material comprising a triple-network hydrogel including: a cross-linked cellulose nanofiber network having a tensile strength of greater than 5 MPa and a tensile modulus of greater than 8 MPa; and a double network hydrogel having a compression strength of greater than 14 MPa, wherein the cross-linked nanofiber network is between 2-25 weight % of the triple-network hydrogel.



	However, in the same field of endeavor of interpenetrating hydrogel networks (abstract) including triple networks [0075], Osada discloses wherein the interpenetrating hydrogel network comprises crosslinked bacterial cellulose ([0022] and [0023]).

	With respect to the concentration in claim 1, MPEP 2144.05(II)(A) states, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").”

	Regarding claim 2, Myung discloses a porosity of the bone interface area of the device of 10 to 1000 microns (column 4 lines 19-21).



	Regarding claim 4, Myung discloses wherein the interpenetrating polymer network device is coated with hydroxyapatite (column 6 lines 40-42)

	Regarding claim 6, Myung discloses wherein the interpolymer network hydrogel has a tensile modulus is tunable between about 1 to about 20 MPa (column 29 lines 65-67), a tensile strength of at least 1 MPa (column 5 line 22-24), 12 MPa, and 13 MPa (column 26 line 30-40), compression strength of 18 MPa (column 14 line 38) and a compression modulus of 8-11 MPa (Fig. 18 B).

Regarding claims 1 and 6, as Osada discloses an interpenetrating hydrogel network including triple networks [0075] wherein said networks comprises crosslinked bacterial cellulose ([0022] and [0023] and polyacrylamide-methyl propyl sulfonic acid and polyacrylamide ([0031]-[0034]), and [0116]) which appears to be identical or substantially identical to the claimed triple network it would be expected that the tensile modulus, compression strength, tensile strength, and compression modulus would fall within the claimed range.
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or 


	Regarding claim 7, Myung discloses wherein the interpolymer network hydrogel has a friction coefficient of 0.05

	Regarding claims 8 and 9, Osada discloses wherein the interpolymer network hydrogel incudes polyacrylamide-methyl propyl sulfonic acid and polyacrylamide ([0031]-[0034]), and [0116]).

	Regarding claim 10, Osada discloses wherein the interpolymer network hydrogel is in any shape insertable between the articular cartilages, that can function as the menisci [0071] including the shape of a protrusion that may inserted into the bone [0108], said protrusion that may be inserted into a bone reads on the instantly claimed plug.

	Regarding claim 20, Myung discloses wherein the interpenetrating polymer network comprises poly(vinyl alcohol) column 18 line 66).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Myung et al. and Osada et al. to include crosslinked bacterial cellulose ([0022] and [0023]) as disclosed by Osada in an interpolymer network hydrogel comprising a crosslinked polymer (abstract) that acts as a artificial cartilage material (column 2 lines 60-67), wherein the weight ratio of the first network to second network is 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617